         CASE 0:14-cr-00289-SRN-BRT Document 678 Filed 06/17/20 Page 1 of 5



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MINNESOTA


    United States of America,                          Case No. 14-cr-289(04) (SRN/BRT)

                  Plaintiff,
                                                                  AMENDED
    v.                                                             ORDER 1

    Eleuterio Izazaga-Pascacio,

                  Defendant.


Allen A Slaughter, Jr, United States Attorney’s Office, 600 U.S. Courthouse, 300 S. 4th
St., Minneapolis, MN 55415, for the Government

Eleuterio Izazaga-Pascacio, C/O Maria Guadalupe Izazaga, 2149 Dante Ave., Fresno, CA
93722, Pro Se Defendant


SUSAN RICHARD NELSON, United States District Judge

          This matter is before the Court on Defendant Eleuterio Izazaga-Pascacio’s Pro Se

Motion to Quash Supervised Release. (Mot. Quash Supervised Release [Doc. No. 674].)

The Government filed a response in opposition to this motion. (Gov’t’s Opp’n [Doc. No.

676].) Based on a review of the file, record, and proceedings herein, and for the following

reasons, the Court denies Defendant’s motion.




1
      This Order amends the June 16, 2020 Order [Doc. No. 677], which contained a
typographical error on page 5. It incorrectly referred to Defendant’s Pro Se Motion to
Quash Supervised Release as “Doc. No. 647.” The reference to the motion, which is
found at Doc. No. 674, is corrected here.

                                               1
     CASE 0:14-cr-00289-SRN-BRT Document 678 Filed 06/17/20 Page 2 of 5



       I.     BACKGROUND

              A. Procedural and Factual Background

       On April 28, 2016, Izazaga-Pascacio pleaded guilty to conspiracy to distribute

controlled substances under 21 U.S.C. § 841(a)(1) and (b)(1)(C). (Plea Agmt. [Doc. No.

386] at ¶¶ 1, 3.) Defendant admitted that he had voluntarily and intentionally joined a

conspiracy to distribute controlled substances from at least February 2013 through

September 2014, and his fingerprints were found on marijuana packaging seized from his

apartment in Minneapolis. (Plea Agmt. at ¶ 2.) The Court found that Defendant’s plea was

freely and voluntarily given, and he was mentally capable of entering the guilty plea. (Tr. of

Apr. 28, 2016 Plea Hr’g at 23.)

       On October 17, 2016, this Court sentenced Defendant to a 75-month term of

imprisonment, and a three-year term of supervised release. (Sentencing J. [Doc. No. 508] at

2.) On January 30, 2017, Defendant filed a pro se § 2255 habeas motion to set aside or

correct his sentence, which the Court denied on September 12, 2017. (Mot. Vacate [Doc.

No. 578]; J., Sept. 12, 2017 [Doc. No. 596].) Defendant’s prison term ended in January

2020, and he was taken into Immigrations Customs Enforcement (ICE) custody on March

18, 2020. (Gov’t’s Opp’n at 4.) His term of supervised release is scheduled to continue until

January 2023.2 (Id.)




2
 The Government states that based on correspondence with the United States Department
of Probation (“Probation”), Probation was notified on January 16, 2020 that Defendant
would be released the following day, and therefore his term of supervised release would
run until January 16, 2023. (Gov’t’s Opp’n at 4.)

                                              2
     CASE 0:14-cr-00289-SRN-BRT Document 678 Filed 06/17/20 Page 3 of 5



               B. Parties’ Arguments

       Defendant’s one-page motion states that he is in the physical custody of ICE and will

soon be voluntarily deported to Mexico. (Mot. Quash Supervised Release.) He appears to

argue that his supervised release term would no longer be appropriate because of his

pending deportation. He therefore requests that the Court terminate his three-year term of

supervised release. (Id.)

       In opposition, the Government argues that Izazaga-Pascacio’s motion should be

denied because the term of supervised release was a necessary part of his sentence. (Gov’t’s

Opp’n at 3.) The Government notes that the Court sentenced the Defendant knowing he

was a citizen of another country, therefore, the Government contends that the conditions of

supervised release are reasonable and necessary should Defendant continue to reside in the

United States. (Id.) In addition, the Government asserts that the conditions of supervised

release are appropriate, given Defendant’s conduct in the drug conspiracy, in which he

facilitated the distribution of narcotics between California and Minnesota. (Id. at 3–4.)

Further, the Government argues that Izazaga-Pascacio is ineligible to seek the modification

of supervised release, nor is such action warranted or in the interest of justice. (Id. at 4–5.)

Accordingly, the Government argues that Defendant’s motion should be denied.

       II.     DISCUSSION

       A term of supervised release is a part of a defendant’s sentence, not a post-

sentence penalty. 18 U.S.C. § 3583(a). See also United States v. Carson, 924 F.3d 467,

470 (8th Cir.), cert. denied, 140 S. Ct. 405, 205 L. Ed. 2d 239 (2019) (ruling a court does

not need separate findings to impose a term of supervised release as part of the


                                                3
     CASE 0:14-cr-00289-SRN-BRT Document 678 Filed 06/17/20 Page 4 of 5



defendant’s sentence). If a defendant has not completed a required term of supervised

release, they have not completed their sentence. See United States v. Perrin, 926 F.3d

1044, 1049 (8th Cir. 2019) (stating that a term of supervised release is a part of the

sentence, not a post-sentence term). Modification of conditions or revocation of

supervised release is permitted after the expiration of one year of supervised release, if it

is warranted by the defendant’s conduct and the interest of justice. 18 U.S.C. § 3583

(e)(1).

          Defendant is ineligible to seek modification of his conditions of release, pursuant to

18 U.S.C. § 3583 (e)(1). Again, because his term of imprisonment ended in January 2020,

one year of supervised release has not elapsed. (Gov’t’s Opp’n at 4.) Nor has Defendant

presented any evidence that a modification is warranted based on his conduct on release or

the interest of justice. (Id.) Defendant has also not indicated that he is unfairly affected by

the supervised release conditions, nor will his term of supervised release be tolled while he

is outside the United States. See United States v. Ossa- Gallegos, 491 F.3d 537, 539 (6th

Cir. 2007) (ruling Congress did not intend for a period of supervised release to be tolled

when the defendant was outside the United States due to deportation).

          The Court was aware of Defendant’s citizenship and potential deportation when it

imposed the conditions of supervised release. (See, e.g., Plea Agmt. at ¶ 10; Second

Superseding Indictment.) Izazaga-Pascacio’s pending deportation is not a changed

circumstance. The Court imposed this sentence as a result of the underlying offense

conduct, which included Defendant’s routine trips from his residence in Fresno, California




                                                 4
      CASE 0:14-cr-00289-SRN-BRT Document 678 Filed 06/17/20 Page 5 of 5



to Minnesota to facilitate the distribution of methamphetamine and marijuana. (Plea Agmt.

at ¶ 2.)

           In sum, there is no basis for a modification or revocation of the Defendant’s

supervised release. A year of supervised release has not elapsed, and, even if a year had

passed, the Court finds that Izazaga-Pascacio’s circumstances do not support his request.

For all of the foregoing reasons, Defendant’s Pro Se Motion to Quash Supervised Release

is denied.

           III.   CONCLUSION

           Accordingly, IT IS HEREBY ORDERED that:

           1. Defendant’s Pro Se Motion to Quash Supervised Release [Doc. No. 674] is

              DENIED.



Dated: June 17, 2020

                                                             s/Susan Richard Nelson
                                                             SUSAN RICHARD NELSON
                                                             United States District Judge




                                                  5
